BOWEN, Judge.
This is an appeal from the denial of a petition for writ of habeas corpus. The petition was filed by petitioner to contest his extradition to the State of South Carolina on a charge of armed robbery.
The issue is stated by petitioner as follows: “Does the accused in an extradition proceeding have the right to examine (the) physical description given by the victims from the demanding state in order to ascertain whether the identity of the alleged perpetrator of the offense in the requesting state corresponds or matches the physical identity or description of the accused and petitioner in a habeas corpus hearing resisting the extradition?”
Under Michigan v. Doran, 439 U.S. 282, 99 S.Ct. 530, 58 L.Ed.2d 521 (1978), this factual issue is beyond the scope of the judicial inquiry which may be had in the asylum state once the governor of the asylum state has acted on a requisition for extradition based upon the demanding state’s judicial determination that probable cause existed.
The trial court correctly ruled that with regard to the defense of misidentification the only issue is whether the petitioner is the person named in the request for extradition. Doran, 99 S.Ct. at 535. This issue was not disputed.
The judgment of the circuit court denying the petition for writ of habeas corpus is affirmed. See Hendrix v. State, 405 So.2d 53 (Ala.Cr.App.1981).
AFFIRMED.
All Judges concur.